Title: To Thomas Jefferson from Harry Innes, 3 June 1801
From: Innes, Harry
To: Jefferson, Thomas


               
                  Dr Sir,
                  Kentucky near Frankfort June 3d. 1801
               
               Pardon me for requesting a few moments attention from the important duties of your office to read the following lines on a subject of a private nature. Justice to myself, as well as a desire to remove doubts, if any exist, relative to what I have written respecting the Official conduct of the Marshal of this District require it of me.
               From recollection I incline to think the observations relative to Mr. McDowell, were confined to my own observation & stated that nothing had been suggested to the Court respecting his improper conduct.
               Previous to that time a Supersedeas had been granted to set aside an Execution issued upon the nonpayment of a Replevy Bond in which Milage is charged for riding to levy the first Execution, & among other causes that is stated as Error, at the November Term last the Supersedeas was continued by consent of Parties without argument. Also an application had been made for a Supersedeas in two other cases to stay similar Executions, & among the errors stated to exist in the Replevy Bonds were Milage. On examining these two last Replevy Bonds, I discovered milage expressed in the Conditions, yet upon calculating them & taking into account a small credit on each given by the Marshal, it did not appear, that if Milage had been charged, the demand then existed, upon which the applications were rejected, however on the next day the business came before me in a different shape & the prayer of the petitions were granted. The three cases are still depending.
               These sir are all the complaints that had come to my knowledge respecting the Marshal himself previous to my letters relative to the application of Mr. Joüett & Mr. Wilkins & the certificate given to Mr. McDowell. As to the first case I had ’till about two weeks ago, been impressed with the idea of the Replevy Bond being taken by a deputy, & under this impression I wrote what has been presented to you.
               The intention of this letter is to state candidly my conduct relative to the Marshal of Kentucky & to declare that if I had seen the extracts furnished Mr. James Brown by the Clerk of the Court (which have been forwarded to you) before writing the letters & certificate herein alluded to, or if it had been suggested that such transactions existed, I should have remained silent respecting the Marshal.
               By examining the Sheet on which my certificate is written you will observe that it is preceeded by that of Messrs. Daviess, Murray, Hughes & Todd practising Attorneys in the Court, & of Mr. Tunstall the Clerk—if these gentlemen so conversant in the business of the Clerks office were not apprised of malfeasance in the Marshal, it ought not to be supposed that I had any knowledge of it.
               With assurances of respect & esteem I remain Dr Sir your friend & servt.
               
                  
                     Harry Innes
                  
               
            